Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11109362. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claims 1, 7, the Patent No. 11109362 teaches a transmitting user equipment comprising:
 a receiver, which, in operation, receives, for a subsequent sidelink control (SC) period, a plurality of sidelink (SL) grants for allocating radio resources to perform a plurality of direct SL transmissions over a SL interface to one or more receiving user equipments in a communication system, before a start of the subsequent SC period (claim 1), wherein: 
the transmitting user equipment is configured with a maximum number of SL processes, and each of the plurality of SL grants is associated with one of the maximum number of SL processes in a one-to-one manner (claim 1), and 
for one of the maximum number of SL processes, a second SL grant received in subframe n for the subsequent SC period overwrites a first SL grant previously received in subframe n-X for the same subsequent SC period, wherein X is an integer value equal to or greater than the maximum number of SL processes (claim 1); 
circuitry, which is coupled to the receiver and which, in operation (claim 1), 
associates the maximum number of SL processes with the plurality of SL grants, respectively (claim 1), and 
allocates, for each of the maximum number of SL processes, radio resources within the subsequent SC period according to the associated SL grant (claim 1); and 
a transmitter, which is coupled to the circuitry and which, in operation, performs the plurality of SL transmissions including at least one sidelink control information (SCI) transmission and at least one data transmission, using the allocated radio resources (claim 1).

Regarding claims 2, 8, the Patent No. 11109362 teaches the transmitting user equipment according to claim 1, wherein the plurality of SL grants are only received for the subsequent SC period until 4 subframes before the start of the subsequent SC period (claim 2).

Regarding claims 3, 9, the Patent No. 11109362 teaches the transmitting user equipment according to claim 1, wherein each of the maximum number of SL processes is re-initialized before the start of the subsequent SC period (claim 3).

Regarding claims 4 ,10, the Patent No. 11109362 teaches the transmitting user equipment according to claim 3, wherein each of the maximum number of SL processes is re-initialized 3 subframes before the start of the subsequent SC period (claim 4).

Regarding claim 5, 11, the Patent No. 11109362 teaches the transmitting user equipment according to claim 1, wherein the circuitry, in operation, performs, for each of the maximum number of SL processes, a logical channel prioritization (LCP) procedure (claim 5).

Regarding claims 6, 12, the Patent No. 11109362 teaches the transmitting user equipment according to claim 5, wherein the LCP procedure includes identifying different destination Group IDs used in the plurality of SL transmissions (claim 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US 20180013521) teaches the received sidelink grant to be a configured sidelink grant occurring in those subframes starting at the beginning of the first available SC Period which starts at least 4 subframes after the subframe in which the sidelink grant was received, overwriting a previously configured sidelink grant occurring in the same SC period (par. 153); the Sidelink HARQ Entity shall deliver the MAC PDU and the configured grant to the Sidelink process if a configured grant and a MAC PDU has been delivered for this subframe to the Sidelink HARQ Entity (par. 178).

CHEN et al. (US 20170094656) teaches consider the received sidelink grant to be a configured sidelink grant occurring in those subframes starting at the beginning of the first available SC Period which starts at least 4 subframes after the subframe in which the sidelink grant was received, overwriting a previously configured sidelink grant occurring in the same SC period (par. 192); if a sidelink grant has been indicated for the Sidelink process and there is SL data available for transmission (par. 206).

ETSI TS 136 321 v12.7.0 (2015-10) teaches consider the received sidelink grant to be a configured sidelink grant occurring in those subframes starting at the beginning of the first available SC Period which starts at least 4 subframes after the subframe in which the sidelink grant was received, overwriting a previously configured sidelink grant occurring in the same SC period, if available (pages 40, 41); sidelink process (page 42).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/19/2022